Citation Nr: 9926403	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the left 
proximal tibia and fibula with arthritis of the knee, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the left 
proximal femur with arthritis of the hip, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied entitlement to a 
disability rating in excess of 20 percent for service-
connected residuals of a fracture of the left proximal tibia 
and fibula with arthritis of the knee and in excess of 30 
percent for service-connected residuals of a fracture of the 
left proximal femur with arthritis of the hip.  In May 1996, 
the RO assigned a 30 percent disability rating for the 
service-connected residuals of a fracture of the left 
proximal tibia and fibula with arthritis of the knee.

The September 1992 rating decision also denied entitlement to 
an increased disability rating for the veteran's service-
connected low back syndrome.  The veteran perfected an appeal 
as to this issue; however, he withdrew this claim in writing 
in July 1999.  See 38 C.F.R. § 20.204 (1998).  Once the 
veteran withdrew this issue from his appeal, there remained 
no allegations of errors of fact or law for appellate 
consideration, and this issue is, therefore, not before the 
Board.

In August 1993, a hearing was held before M .D. Cheek, who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  This 
Board Member is no longer employed at the Board.  In February 
1999, the veteran was provided the opportunity to attend 
another hearing; however, he did not respond. 

The more recent medical evidence of record, i.e., October 
1997 VA and fee basis examination reports, reasonably raises 
a claim of entitlement to a separate compensable disability 
rating for left lower extremity paresthesia associated with 
the veteran's service-connected left tibia and fibula and 
left femur disabilities.  The duty to assist includes the 
reading of an appellant's claim documents in a liberal manner 
so as to identify and carry out the required adjudication of 
all claims that are reasonably raised by the evidence of 
record whether or not formally claimed in a VA application.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  This issue 
has not been adjudicated and is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claims has been obtained.

2.  The veteran's service-connected residuals of a fracture 
of the left proximal tibia and fibula with arthritis of the 
knee is currently manifested by subjective complaints of 
pain, giving way and occasional locking and objective 
findings of a limp; valgus with weight bearing; weakness on 
the left side on tiptoe and heel walking; range of motion 
from -10 degrees of extension to 110 degrees of flexion; 1/2 
inch decrease in leg length; x-ray evidence of a bayonet 
apposition fracture of the tibia that was four inches below 
the joint level with moderate arthritic changes noted in the 
medial joint level with narrowing, edge osteophyte, and early 
eburnation; and some degree of lack of endurance and 
incoordination due to knee change in motion and strength.

3.  The veteran's service-connected residuals of a fracture 
of the left proximal femur with arthritis of the hip is 
currently manifested by subjective complaints of pain and 
decreased activity and objective findings of painful motion 
on extremes of rotation and other movements; range of motion 
as follows:  80 degrees of flexion; 20 degrees of extension; 
30 degrees of abduction; 20 degrees of adduction; 40 degrees 
of internal rotation; and 20 degrees of external rotation; x-
ray evidence of a fracture of the proximal third shaft of the 
femur with no evidence of angulation, a four centimeter long 
pin in the femoral head and neck of the hip with no evidence 
of penetration into the joint, and narrowing of the joint 
space with a lateral spur noted in the acetabulum; and some 
degree of lack of endurance and some incoordination due to 
the hip change in motion and strength.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating above 30 
percent for service-connected residuals of a fracture of the 
left proximal tibia and fibula with arthritis of the knee 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a , Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (1998).

2.  The criteria for an increased disability rating above 30 
percent for service-connected residuals of a fracture of the 
left proximal femur with arthritis of the hip have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a , Diagnostic Codes 5003, 5010, 5250, 5251, 5252, 
5253, 5254, 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was granted entitlement to service connection for 
residuals of a fracture of the left proximal tibia and fibula 
and residuals of a fracture of the left proximal femur, each 
evaluated as 20 percent disabling, by means of a January 1965 
rating decision.  In September 1973, a 30 percent rating was 
assigned for the service-connected residuals of a fracture of 
the left proximal tibia and fibula.

More recently, in April 1992 the veteran sought reevaluation 
of his service-connected disabilities.  
Evidence obtained in conjunction with the veteran's claim 
included VA treatment records dated from August 1991 to March 
1992, showing complaints of knee and hip pain, worse with 
standing for long periods of time.  The veteran reported 
little relief with medication.

Also associated with the claims folder are treatment records 
of the veteran from J. Frazer Gaar, M.D.  In February 1992, 
the veteran complained of some pain along the anteromedial 
joint line on and off.  The articular cartilage of the hip 
was okay with a little over-hanging lipping on the lateral 
side.  Hip motion was described as good and painless.  The 
knee, however, was tender along the anteromedial joint line.  
There was a little lipping and it was tender to pressure.  It 
was indicated that there might be a little synovial fold 
which was riding over the spur.  There was a little narrowing 
along the medial compartment on x-ray (not a weight bearing 
film).  There was a fracture of the proximal tibia which was 
well healed.  Clinically, alignment was pretty good, although 
there may have been a slight amount of varus.  Dr. Gaar felt 
that the veteran's pain was caused by synovial irritation 
over the medial femoral spurring.  The veteran was on his 
feet a lot working at the post office.

On examination in March 1992, the veteran was still working 
at the post office, although he felt the knee after a long 
day on his feet.  In April 1992, he was about the same.  He 
was working and getting along okay.  Clinically, it appeared 
that he might have some valgus and a little varus in the 
knee, although Dr. Gaar could not say.  

The veteran underwent VA bones examination in June 1992.  He 
reported that he was employed full time.  He was taking 
medication.  He complained of occasional residual pain in the 
left proximal femur with weather changes, prolonged standing 
and ambulation, and intermittent stiffness in left thigh and 
left hip.  He further complained of chronic left knee pain, 
aggravated with weather changes and bending of the knee, 
standing in excess of 30 minutes, and ambulation in excess of 
30 minutes; stiffness; occasional mild swelling; frequent 
crepitation; and occasional buckling and locking in left 
knee.  On physical examination, there was no swelling, 
deformity, angulation, false motion, or shortening.  X-rays 
of left femur were negative.  X-rays of left knee revealed 
narrowing of the medial joint space but no other 
abnormalities.  X-rays of left lower leg revealed healed 
fracture in the proximal one third of left tibia.  The 
examiner diagnosed residual, old compound fracture, left 
proximal femur with residual discomfort in left proximal 
femur and left hip; and residual, old fracture, proximal left 
tibia and fibula, post-traumatic arthritis of left knee joint 
with radiological evidence of narrowing of medial joint 
space. 

On VA joints examination in June 1992, there were well-healed 
open reduction and internal fixation (ORIF) scars in the left 
femoral region and a traumatic scar of left trochanteric 
region.  There was no swelling, deformity of other impairment 
of the knee.  Range of motion in left knee was normal with 
mild tenderness on extreme motion.  Range of motion in left 
hip was normal with mild tenderness on extreme motion. 

Medical records from Dr. Gaar revealed additional treatment 
for left knee pain in September 1992.  The veteran was having 
knee pain, mainly long the medial aspect.  There was some 
medial compartment narrowing on x-ray and a little early 
varus.  The veteran was doing light duty work at the post 
office, but with some left knee problems.  

In November 1992, the veteran stated that he worked on his 
feet eight hours a day.  He had to take Motrin all the time 
and weather changes were pretty painful.  The pain was in the 
medial joint line.  The knee was about the same in March 
1993.  Medial joint pain was mainly present after periods of 
prolonged standing.  X-rays showed medial compartment 
gonarthrosis or degenerative arthritis of the medial 
compartment with some narrowing.  There were spurs forming 
along the medial femoral and tibial condyles as well as the 
patellofemoral articulation.

In a March 1993 written statement, Dr. Gaar reported that the 
veteran had some residual varus in the left knee area and had 
been able to function and work through the years at the post 
office.  However, this had become a problem for him over the 
past several years and was worsening because of his long 
hours on his feet.  He had developed medial compartment 
degenerative arthritis (gonarthrosis) because of the varus 
deformity of the knee, secondary to the proximal tibia 
fracture 30 years ago. This was a gradually worsening 
condition, and a proximal tibial osteotomy to shift some of 
the load to the lateral compartment was a possibility, as 
opposed to a knee joint arthroplasty because of the veteran's 
young age.  Other options included retirement and stopping 
the type of work he did, i.e., long hours on his legs and 
feet at the post office.  Finally, Dr. Gaar stated that the 
veteran's knee condition could only be expected to gradually 
worsen.

The veteran testified at a personal hearing before a Member 
of the Board in August 1993.  He stated that he had worked at 
the post office for a number of years and had been able to do 
his job in a satisfactory manner.  However, his legs were 
giving him more problems recently.  He used 227 hours of sick 
leave in the past year, primarily because of his service-
connected disabilities.  He had also changed his job with the 
postal service because of his disability (from parcel post to 
window clerk).  He was on medication for pain.  At the end of 
the work day, he reportedly had a burning sensation in the 
left knee.  His hip problem was also worsening.  His knee had 
given way, but he never actually fell.  

On examination by Dr. Gaar in November 1993, the veteran 
reported that he was still working.  Dr. Gaar noted that if 
the veteran retired and cut down on his activities, he might 
not require surgery.  In March 1994, the veteran was still 
working and taking medication.  He had medial joint pain 
after being on his feet all day.  In July 1994, the veteran 
reported acute pain in the medial joint of his left knee.  He 
was twisting his knee to put on shoes when he felt something 
pop in the medial aspect of the knee.  It had been painful 
since that time.  He was hobbling around and on crutches.  
The knee was cool with no significant effusion.  There was 
tenderness along the medial joint line and a fairly 
significant palpable spur.  The veteran was somewhat better 
in August 1994.  He reported that he did well when he spent 
time off his feet.  There was still tenderness along the 
medial joint line over the eburnation ridging.  

Treatment records from Dr. Gaar and VA outpatient treatment 
records dated from 1994 to 1995 showed continued to treatment 
for left knee and left hip pain.  In September 1994, the 
veteran fell and fractured the left patella.  He underwent 
ORIF with tension band wiring by Dr. Gaar.  His left leg was 
in a brace.  Range of motion of the left knee was from 0 to 
100 degrees in October 1994.  There was full range of motion 
of the hip with mild pain.  The veteran was again working at 
the post office in November 1994.  There was 110 degrees of 
knee flexion.  There was no real difficulty with the knee or 
discomfort.  Flexion was to 120 degrees in December 1994.  
The veteran was provided a hinged knee brace in January 1995.  
In February 1995, he underwent removal of the orthopedic 
hardware (internal fixation devices) from the left knee by 
Dr. Gaar.  The veteran reported a little discomfort in the 
left knee in June 1995.  He was still working on his feet at 
the post office.  There was discomfort along the medial joint 
line at the eburnation.  The patellar fracture was well 
healed, but there was patellofemoral arthritis and medial 
compartment collapse.  The veteran retired from the post 
office in July 1995, reportedly because of his knee and hip 
disabilities.

The veteran was afforded a VA joints examination in August 
1995.  He complained of left knee pain, described as an eight 
on a scale of one to ten.  The pain was off and on.  He had a 
functional brace to unloading, medial joint compartment.  
There was a well-healed scar, midline.  There was no swelling 
or deformity.  Left hip flexion was to 110 degrees (normal 
125 degrees).  Abduction was to 35 degrees (normal 45 
degrees).  Left knee flexion was to 110 degrees (normal 140 
degrees).  Extension was to 0 degrees.  X-rays of the left 
knee showed arthritis and narrowing of the space of the 
joint.  Also, there was an old fracture of the left femur, 
well healed.  The examiner diagnosed left knee pain by 
history; status post surgery; left hip pain by history; and 
what looks like an old fracture in the femur, well healed.

On VA joints examination in February 1996, the veteran 
reported using a left knee brace and a cane as needed.  His 
current symptoms included chronic left knee pain mainly over 
medial anterior joint space, aggravated with weather changes, 
excessive bending, squatting, kneeling, sitting in excess of 
45 to 60 minutes, standing, and ambulation in excess of 15 to 
20 minutes; stiffness; occasional swelling; frequent 
crepitus; and frequent instability of the left knee with 
buckling.  Physical examination revealed that the veteran was 
ambulatory with a limp and wearing left knee brace.  There 
was a well-healed midline ORIF scar of left knee.  There was 
no swelling, deformity or other impairment of the knee, 
including subluxation, lateral instability, nonunion with 
loose motion, or malunion.  Range of motion of the left knee 
was normal with tenderness on extreme motion.  X-rays of the 
left hip revealed the presence of an intramedull tract in the 
neck of the femur. There was evidence of osteophyte lateral 
to the superior acetabular rim.  A radiopaque wire was noted 
in the femur.  There was also suggestion of an old healed 
fracture on the proximal femur.  X-rays of the left femur 
showed an old healed fracture mid shaft of the femur.  
Pertinent diagnoses included residual, old fracture, proximal 
left tibia and fibula, post-traumatic arthritis of left knee 
joint with previous radiological evidence of narrowing of 
medial joint space of the left knee, postoperative status, 
ORIF for fracture of left patella in September 1994; and 
residual, old compound fracture, left proximal femur with 
residual discomfort in left proximal femur and in left hip.

In May 1996, the RO assigned a 30 percent disability rating 
for the veteran's service-connected residuals of an old 
fracture of the proximal tibia and fibula of the left leg 
with arthritis of the left knee.

Additional VA outpatient treatment records were thereafter 
associated with the claims folder.  The veteran continued to 
be treated for complaints of left knee and left hip pain.  He 
also complained of locking and popping of the knee in July 
1995.  Range of motion of the knee was from 0 to 110 degrees.  
There was no laxity.  Pain was noted over the medial joint 
line.  He was provided a functional brace.  In February 1996, 
it was noted that knee was healed in varus.  There was good 
range of motion.  An osteophyte was present on the medial 
side of the knee.  Range of motion of the left knee was from 
0 to 90 degrees in March 1996.  There was varus deformity.  
The veteran complained of continued left knee pain with his 
brace in September 1996.  There was full range of motion and 
crepitus of the knee.  

On VA neurological examination in October 1997, the veteran 
complained of pain at the left knee joint.  He also had 
numbness and tingling on the lateral aspect of the left foot 
and toes on the left side and a spot of numbness in the 
anterolateral left thigh.  He further complained of pain at 
the left hip joint.  On physical examination, the left lower 
extremity iliopsoas, quadriceps, hamstring, and extensor 
hallucis longus strength was 4/5.  The left foot 
dorsiflexor/plantar flexors were also 4/5.  While checking 
motor strength of the left lower extremity, the veteran had 
pain in the left hip joint and left knee.  The left knee jerk 
was +1 while the right knee jerk was +2.  Sensory examination 
was remarkable for impaired pinprick in the left 
anterolateral thigh area.  He also had impaired pinprick in 
the left leg and left foot. There was some mild impairment of 
vibration at the malleoli bilaterally.  Position was intact.  
The veteran walked with a cane and had been limping on the 
left leg.  He had difficulty walking on heel and toes on the 
left side.  The examiner diagnosed left lower extremity 
weakness and paresthesia.  The examiner noted that this was 
likely a combination of left lumbar radiculopathy as well as 
secondary to status post fracture of femur, tibia, and 
fibula.  

The veteran was afforded a fee basis examination in October 
1997.  The examiner reviewed the claims file.  X-rays of the 
left knee taken in September indicated an old healed fracture 
proximal shaft of the tibia.  The degeneration of the medial 
compartment of the joint was noted with marked narrowing and 
hypertrophic scarring.  Degenerative joint disease changes 
were also noted.  

The veteran stated that he was unable to kneel, squat, or 
climb.  He had to sit down to put on his pants.  He was 
supposed to wear a knee brace that was to shift the weight 
from the medial to lateral side but could not wear it because 
of appearance of a rash in his legs.  He was taking Motrin 
for pain.  The veteran further stated that the left knee 
tended to give way with pain noted on kneeling, squatting, 
and climbing.  He was required to wear a brace and had a cane 
at home which he used for prolonged walking activity.  He did 
not require a shoe-lift and to his knowledge had no short 
leg.  He had occasional locking of his left knee with a sharp 
pain.  During the past two years the pain had gotten worse.  
He had numbness on the lateral side of his left thigh and 
both feet over the 3rd, 4th, and 5th toes but none in his 
knee area.  The veteran indicated that hip pain was giving 
him more difficulty as he got older and somewhat heavier.  In 
addition, standing and walking activities decreased because 
of the pain.  His pain was considered constant and flared up 
only when fully active, i.e., lifting, pushing, pulling, and 
prolonged standing and walking activities.  Because of the 
knee problem he was unable to do any activities that had to 
do with kneeling, squatting, climbing, crawling, and working 
in confined places or be on areas that require balance.  

On physical examination, there was no evidence of any 
ankylosis, deformity, angulation, or false motion.  There was 
painful motion of the left hip on extremes of rotation and 
other movements.  No redness, heat, or swelling was 
associated. The veteran was weak on tiptoe and heel walking 
on the left side.  As he walked he limped on the left side 
with good balance.  As he bore weight on his knee, the knee 
tended to shift into valgus.  There was no unusual shoe-wear, 
calluses or skin breakdown or abnormal positioning of the 
feet.  The veteran had weakness on the left side on tiptoe 
and heel walking.  He had a limp on the left side on regular 
toe-heel gait.  He could walk without the use of a crutch or 
cane or holding onto objects.  Decreased sensation was noted 
from the left hip down to the foot on pinprick testing and 
pinwheel testing.  Range of motion of the left hip was as 
follows:  80 degrees of flexion (normal, 0 to 125 degrees); 
20 degrees of extension (normal, 0 to 30 degrees); 30 degrees 
of abduction (normal, 0 to 45 degrees); 20 degrees of 
adduction (normal, 0 to 25 degrees); 40 degrees of internal 
rotation (normal, 0 to 40 degrees); and 20 degrees of 
external rotation (normal, 0 to 60 degrees).  Range of motion 
of the left knee was from -10 degrees of extension to 110 
degrees of flexion (normal, 0 to 140 degrees).  Q angle was 
normal.  McMurray's sign was negative.  

The leg lengths from the anterior superior iliac spine to the 
medial malleolus was 38 inches on the right and 37 1/2 inches 
on the left.  The thigh circumference was 16 1/2 inches on the 
right and 17 inches on the left.  The right calf measured 15 
inches and the and left calf measured 14 inches.  There was a 
healed scar in the anterior superior patella of the left 
knee, 2 1/2 inches.  There was a 14 inch lateral scar on the 
left thigh and another posterior parallel with it 7 1/2 inches.  
No tender areas were noted in either scar, on the knee, foot, 
or thigh.  On a scale of normal strength the following was 
noted: on the left foot the dorsiflexors were 3/5, great toe 
extensor 3/5, knee flexor 2/5, extensor 3/5, adductors 3/5 
and abductors 3/5 with flexion of the hip 2/5.  The patella 
was tight on the left side and one could displace it medially  
and laterally one centimeter only from the midline where on 
the right two centimeters was possible.  No swelling was 
associated.  The cruciate and collateral ligaments were 
intact.  No swelling was noted in the knee joint itself.

The examiner reviewed VA x-rays.  X-rays of the left femur 
revealed a fracture of the proximal third shaft of the femur 
with no evidence of angulation.  There was a four centimeter 
long pin in the femoral head and neck of the hip with no 
evidence of penetration into the joint.  There was narrowing 
of the joint space noted with a lateral spur noted in the 
acetabulum.  There was no evidence of loose body.  Lateral 
view revealed the joint space to be fair.  X-rays of the left 
tibia revealed bayonet apposition fracture of the tibia that 
was four inches below the joint level.  There were moderate 
arthritic changes noted in the medial joint level with 
narrowing, edge osteophyte, and early eburnation.  No loose 
bodies were associated. 

The examiner diagnosed degenerative arthritis of the left hip 
with intermediate ankylosis. The examiner noted that there 
was no fracture of the surgical neck and the fracture shaft 
of the femur was healed with no evidence of angulation or 
shortening.  Degenerative arthritis of the left knee medial 
compartment associated with healed proximal tibia fracture 
and aggravated by fractured patella with slight lag of 
extension by 10 degrees was also diagnosed.  The examiner 
noted that there was no non-union of the tibia and fibula 
fracture and no ligamentous instability to require a brace.  
The examiner further stated that the veteran experienced some 
degree of lack of endurance and some incoordination due to 
the hip and knee change in motion and strength.  The veteran 
had a history of numbness from the hip to the foot with 
associated weakness of the left leg presumably on the basis 
of prolonged immobilization and the fracture sustained in the 
femur and tibia.


II.  Legal Analysis

A.  General

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  

The veteran has been afforded VA examinations and a personal 
hearing and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  
In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1998).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1998).
B.  Tibia and Fibula

The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
..............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of: 
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (1998).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1998).  The 
criteria of Diagnostic Code 5010 permits a 10 percent rating 
to be assigned for impairment caused by arthritis where there 
is some limitation of motion of a major joint or a group of 
minor joints but the limitation of motion is not so great as 
to meet the requirements for a compensable rating under the 
criteria for rating limitation of motion of the specific 
major joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1998) (emphasis added).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.
In the absence of limitation of motion, a 10 percent rating 
may be assigned for arthritis "[w]ith [x]-ray evidence of 
involvement of [two] or more major joints or [two] or more 
minor joint groups."  38 C.F.R. § 4.71(a), Diagnostic Codes 
5003, 5010 (1998).  For the purposes of rating disability 
from arthritis, VA regulations consider major joints to be 
the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. 
§ 4.45(f) (1998).  

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

The veteran's tibia and fibula disability is rated pursuant 
to Diagnostic Code 5262, under which the rating depends upon 
the degree of impairment of the knee, including any loss of 
range of motion.  Separate evaluations under diagnostic codes 
5262 and 5260 and 5261 are not appropriate because the rule 
against pyramiding of benefits mandates that "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  38 C.F.R. § 4.14 
(1998); Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) ("The critical 
element is that none of the symptomatology . . . is 
duplicative of or overlapping with the symptomatology of the 
other . . . conditions.")  Regardless, because the veteran 
does not at least meet the criteria for a zero-percent rating 
under either Diagnostic Codes 5260 or 5261 (flexion limited 
to 60 degrees or extension limited to 5 degrees), there is no 
additional disability for which a rating may be assigned.  
See VAOPGCPREC 23-97 (1997).  

The veteran has demonstrated no ankylosis or recurrent 
subluxation or lateral instability of the left knee.  He has 
consistently shown some range of motion of the knee.  On fee 
basis examination in October 1997, the examiner specifically 
noted no ankylosis and that the cruciate and collateral 
ligaments were intact.  The Board is cognizant of the 
veteran's complaints of giving way of the knee; however, 
these symptoms are not supported by objective findings on 
examination.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  Therefore, 
Diagnostic Codes 5656 and 5257 are not applicable in this 
case.  A rating greater than 30 percent is not available 
under Diagnostic Codes 5260 (limitation of flexion of the 
leg), 5258 (dislocated semilunar cartilage), 5259 (removal of 
semilunar cartilage), or 5263 (genu recurvatum, or 
hyperextension of the knee) so application of these 
diagnostic codes is also not in order.

Shortening of the bones of the left lower extremity was 
demonstrated on fee basis examination in October 1997.  The 
leg length from the anterior superior iliac spine to the 
medial malleolus was only 37 1/2 inches on the left, as 
compared to 38 inches on the right (1/2 inch).  However, a 
separate compensable rating under Diagnostic Code 5275 is not 
warranted because the shortening of the lower extremity was 
not 1 1/4  to two inches.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5275 (1998).  

Range of motion of the left knee reflected a degree of 
impairment under the rating schedule that would not warrant a 
disability rating in excess of 30 percent if rated under the 
limitation of motion codes.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. Extension of the knee has been to -10 and 0 
degrees.  In order to warrant a 40 or 50 percent disability 
evaluation under the range of motion codes, extension would 
have to be limited to 30 or 45 degrees, which was not the 
case. 

A rating greater than that 30 percent is available under 
Diagnostic Code 5262 for nonunion of the tibia and fibula 
with loose motion requiring a brace.  The veteran was 
prescribed and uses a knee brace.  Although use of a brace 
where there is loose motion resulting from nonunion of the 
tibia and fibula warrants a rating of 40 percent, the veteran 
was not shown by the medical evidence to have nonunion of the 
tibia and fibula.  The October 1997 VA fee basis examiner 
specifically stated that there was no non-union of the tibia 
and fibula fracture and no ligamentous instability to require 
a brace.  Accordingly, the use of a brace in this case does 
not warrant a higher rating for the service-connected tibia 
and fibula disability.

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The medical evidence 
of record provides a consistent history of painful knee 
motion, supported by clinical findings.  The evidence supports 
a conclusion that the veteran has limitation of function of 
the knee due to pain.  However, this impairment is 
contemplated by the assignment of a 30 percent disability 
rating for marked knee disability and does approximate a 
higher schedular rating assigned for nonunion of the tibia and 
fibula with loose motion or limitation of extension of the 
knee to 30 or 45 degrees.  Any pain affecting function of the 
knee is not shown to a degree beyond that contemplated by the 
current schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which do not meet 
the criteria for the next higher schedular evaluation.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule in this case does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1996). 

Finally, the evidence does not reflect that the veteran's 
service-connected left knee scar(s) is productive of pain, 
tenderness, limitation of function or ulceration.  The scars 
have consistently been described as well healed.  No tender 
scars were noted, including of the knee, on fee basis 
examination in October 1997.  A scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar.  See Chelte v. Brown, 10 Vet. App. 268, 272 
(1997).  Accordingly, there is no basis for assigning a 
separate compensable evaluation for the residual scar.  See 
Esteban  v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1998).

C.  Left proximal femur

The applicable rating criteria for the hip and thigh are as 
follows:

5250  Hip, ankylosis of:  

Unfavorable, extremely unfavorable ankylosis, the foot not 
reaching ground, crutches necessitated 
.........................................................................90  
Intermediate...................................................
.......................................70  
Favorable, in flexion at an angle between 20 degrees and 40 
degrees, 
and slight adduction or abduction......................................................60 

5251  Thigh, limitation of extension of:  

Extension limited to 5 
degrees............................................................................................
..10 

5252  Thigh, limitation of flexion of:  

Flexion limited to 10 
degrees.....................................................................40  
Flexion limited to 20 
degrees...................................................................30  
Flexion limited to 30 
degrees......................................................................20  
Flexion limited to 45 
degrees......................................................................10 

5253  Thigh, impairment of:  

Limitation of abduction of, motion lost beyond 10 
degrees............................20  
Limitation of adduction of, cannot cross 
legs...............................................10  
Limitation of rotation of, cannot toe-out more than 15 
degrees, 
affected 
leg..........................................................................................
.....10 

5254  Hip, flail 
joint...................................................................................8
0 

5255  Femur, impairment of:  

Fracture of shaft or anatomical neck of: With nonunion, with 
loose motion (spiral or oblique 
fracture)................................................................................
..........80 
With nonunion, without loose motion, weight-bearing preserved 
with aid of 
brace................................................................................................
......60  
Fracture of surgical neck of, with false 
joint.................................................60  
Malunion of: With marked knee or hip 
disability..............................................30 
With moderate knee or hip 
disability............................................................20 
With slight knee or hip 
disability.................................................................10 

The veteran's left femur disability is rated pursuant to 
Diagnostic Code 5255, under which the rating depends upon the 
degree of impairment of the hip, including any loss of range 
of motion.  Separate evaluations under diagnostic codes 5251, 
5252, and 5253 are not appropriate because of the rule 
against pyramiding, discussed above. 38 C.F.R. § 4.14 (1998). 

The veteran has demonstrated no ankylosis or flail joint of 
the left hip.  He has consistently shown some range of motion 
of the hip.  Although the October 1997 fee basis examiner 
diagnosed intermediate ankylosis, this was not supported by 
his specific findings on examination, including flexion of 
the hip to 110 degrees, etc., and no ankylosis.  Therefore, 
Diagnostic Codes 5250 and 5254 are not applicable in this 
case.  A rating greater than 30 percent is not available 
under Diagnostic Codes 5251 (limitation of extension of the 
thigh) and 5253 (impairment of the thigh) so application of 
these diagnostic codes is also not in order.

Range of motion of the left hip reflected a degree of 
impairment under the rating schedule that would not warrant a 
disability rating in excess of 30 percent if rated under the 
limitation of motion codes.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252. Limitation of flexion of the thigh has been only 
to 80 and 110 degrees.  In order to warrant a 40 percent 
disability evaluation under the range of motion codes, 
flexion would have to be limited to 10 degrees, which was not 
the case. 

A rating greater than 30 percent is available under 
Diagnostic Code 5255 for fracture of the surgical neck of the 
femur with false joint (60 percent) and fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, weight-bearing preserved with the aid of a brace (60 
percent) and with nonunion, with loose motion (spiral or 
oblique fracture).  The veteran was not shown by the medical 
evidence to have false joint or nonunion of the femur at any 
time.  The October 1997 VA fee basis examiner specifically 
stated that there was no fracture of the surgical neck.  
Accordingly, a higher disability rating is not warranted 
under Diagnostic Code 5255.  

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The medical evidence 
of record provides a consistent history of painful hip motion, 
supported by clinical findings.  There was painful motion of 
the left hip on extremes of rotation and other movements on 
examination in October 1997.  The evidence supports a 
conclusion that the veteran has limitation of function of the 
left hip due to pain.  However, this impairment is 
contemplated by the assignment of a 30 percent disability 
rating for marked hip disability and does approximate a higher 
schedular rating assigned for fracture of the surgical neck, 
nonunion of the femur, or limitation of flexion of the thigh 
to 10 degrees.  Any pain affecting function of the hip is not 
shown to a degree beyond that contemplated by the current 
schedular evaluation assigned to this disability, as reflected 
by the medical findings of record which do not meet the 
criteria for the next higher schedular evaluation.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule in this case does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996). 

Finally, the evidence does not reflect that the veteran's 
service-connected left hip scar(s) is productive of pain, 
tenderness, limitation of function or ulceration.  The scars 
have consistently been described as well healed.  No tender 
scars were noted, including of the hip, on fee basis 
examination in October 1997.  A scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar.  See Chelte v. Brown, 10 Vet. App. 268, 272 
(1997).  Accordingly, there is no basis for assigning a 
separate compensable evaluation for the residual scar.  See 
Esteban  v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1998).


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a fracture of the left proximal tibia 
and fibula with arthritis of the knee is denied.

Entitlement to an increased disability rating for service-
connected residuals of a fracture of the left proximal femur 
with arthritis of the hip is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

